Bloodworth, J.
1. There is evidence to support the verdict.
2. The alleged newly discovered evidence of a civil engineer, who states that, about the year 1907, he made a survey of the land in question, and that he “at the instance of defendant in the above case has since said trial made another survey of said tract of land,” is cumulative. Ordinary diligence would require that this last survey should have been made before the trial. Civil Code, § 6086. “A judgment of the trial court refusing a motion for new trial on the ground of newly discovered evidence will not be disturbed when the motion fails to show, ‘by affidavit of the movant and each of his counsel, that they did not know of the existence of such evidence before the trial, and that the same could not have been discovered by the exercise of ordinary diligence.’ ” Pharr v. Davis, 133 Ga. 759 (66 S. E. 917).

Judgment affirmed.


Broyles, P. J., anil Jenkins, J., concur.